Name: Commission Regulation (EEC) No 970/90 of 18 April 1990 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific states or in the overseas countries and territories and amending Regulation (EEC) No 2377/80
 Type: Regulation
 Subject Matter: animal product;  agri-foodstuffs;  tariff policy;  agricultural policy;  international trade
 Date Published: nan

 No L 99/8 Official Journal of the European Communities 19 . 4. 90 COMMISSION REGULATION (EEC) No 970/90 of 18 April 1990 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories and amending Regulation (EEC) No 2377/80 Council Regulation (EEC) No 486/85 ( «) should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories ('), and in particular Article 27 thereof, Having regard to Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agri ­ cultural policy (2), as last amended by Regulation (EEC) No 1636/87 (3), and in particular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 lays down that the duties on imports of beef and veal origina ­ ting in the African, Caribbean and Pacific States are to be reduced ; Whereas the amounts of import duties depend upon the level of the levy applicable and that levy may be adjusted by monetary compensatory amounts ; whereas, having regard to the trend in the currencies of the individual Member States, the amount of the reduction should be calculated separately for each Member State taking account of the monetary compensatory amount applicable to imports into the Member State concerned ; Whereas it appears useful to outline the manner in which the amount actually to be levied on imports is calculated ; Whereas the amount by which the import duties are reduced is fixed quarterly ; Whereas the amount representing import duties is that applicable on the day of acceptance of the declaration of release for free circulation ;= whereas these duties are reduced by the reduction applicable on that date ; Whereas Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 252/90 (*), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector ; whereas the special detailed rules for licences issued under Regulation (EEC) No 715/90 which replaces HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be issued for beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland and Zimbabwe under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boned meat, fixed in Regulation (EEC) No 715/90. 2. For the purposes of this Regulation , 100 kilograms of boned meat shall be equivalent to 130 kilograms of unboned meat. Article 2 Importation under the arrangements for import duty reduction may take place only if the origin of the products concerned is certified by the competent authori ­ ties of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the fourth ACP-EEC Conven ­ tion signed at Lome on 15 December 1989 . Article 3 1 . The amount provided for in Article 3 of Regulation (EEC) No 715/90 for each product intended for importa ­ tion into a Member State shall be equal to 90 % of the amount of the levy, adjusted as appropriate by the mone ­ tary compensatory amount valid for imports into that Member State during the week preceding that in which the quarter for which the reduction is calculated begins. The reduction shall be fixed for each Member State in its national currency. 2. The reduction shall be reducted from the levy valid on the day on which the entry of the goods for free circu ­ lation is accepted in the Member State concerned, adjusted as appropriate by the monetary coefficient shown (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 164, 24 . 6 . 1985, p. 1 . (3) OJ No L 153, 13 . 6 . 1987, p . 1 . (") OJ No L 241 , 4. 9 . 1980, p. 5. O OJ No L 27, 31 . 1 . 1990, p. 34. (6) OJ No L 61 , 1 . 3 . 1985, p. 4. 19. 4. 90 Official Journal of the European Communities No L 99/9 with Article 24 of the said Regulation and the licences themselves shall contain : (a) the heading 'notes' and section 24 respectively one of the following :  Producto ACP/PTU  Reglamento (CEE) n" 715/90,  AVS/OLT-varer  forordning (EÃF) nr. 715/90,  AKP/Ã LG-Erzeugnis  Verordnung (EWG) Nr. 715/90,  Ã Ã Ã ¿Ã Ã Ã ½ AKE/YXE  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 715/90,  ACP/OCT-product  Regulation (EEC) No 715/90,  Produit ACP/PTOM  rÃ ¨glement (CEE) n0 715/90,  Prodotto ACP/PTOM  regolamento (CEE) n. 715/90,  ACS/LGO-produkt  Verordening (EEG) nr. 715/90. in Annex II to the relevant Commission Regulation fixing the monetary compensatory amounts and by the monetary compensatory amount valid in the Member State concerned on the same date . 3 . The amount by which the import duties shall be reduced shall be that applicable on the date on which the entry of the goods for release for free circulation is accepted. 4. The application of this Regulation may in no case result in the graning of an amount. Article 4 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 13 ( 1 ) is replaced by the following : ' 1 . Applications for import licences for products to be imported duty free purusant to Article 2 of Regula ­ tion (EEC) No 715/90 and qualifying, as appropriate, for either a reduction of import duties other than customs duties in accordance with Article 3 of the said Regulation or exemption from levies in accordance ' 1 . ACP/OCT products (Under Regulation (EEC) No 715/90) (b) in Section 8, the name of the State, country or territory in which the product is to originate. 2. Point 1 of Section I of Annex I is replaced by the following : (expressed in tonnes of boned meat) I From CN code Madagascar Botswana Swaziland Kenya Zimbabwe \ Code 370 391 393 346 382 0201 0206 10 95 110 0202 0206 29 91 120' Article 5 Commission Regulation (EEC) No 552/85 (') is hereby repealed. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 63, 2. 3 . 1985, p. 13 .